Citation Nr: 1012710	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision, in pertinent 
part, denied the Veteran's claim for service connection for 
sinusitis.

The Veteran was scheduled to testify at a personal hearing 
before a member of the Board, sitting at the RO, in February 
2010, but he failed to appear without explanation.  
Consequently, the request for a hearing is considered to 
have been withdrawn.  See 38 C.F.R. § 20.702(d) (2009).

The Board notes that the Veteran submitted a January 2008 
notice of disagreement on the issues of service connection 
for sinusitis and increased rating for a back disability.  
However, he stated on his Substantive Appeal (VA Form 9) 
that he was only appealing the issue of entitlement to 
service connection for sinusitis.  As a result, the issue of 
entitlement to an increased rating for a back disability has 
not been certified and the Board has not been vested with 
jurisdiction over that claim.  38 C.F.R. § 20.202 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a VA examination is necessary before 
the Board may proceed to adjudicate the claim.

The Veteran has filed a claim of entitlement to service 
connection for chronic sinusitis and, under the relevant 
laws and regulations, service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intervening 
causes.  38 C.F.R. § 3.303(b) (2009).  Continuity of 
symptoms is required where a condition in service is noted, 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

The Veteran's service treatment records reflect that he was 
evaluated as normal at time of enlistment, but reported that 
he had a history of, and took medicines for, the "common 
cold."  He was seen multiple times early in his service 
(November 1992, December 1992, January 1993, February 1993, 
June 1993, September 1993) for cold symptoms and received x-
ray examination of his sinuses in December 1993.  The 
Veteran was diagnosed as having an upper respiratory 
infection on multiple occasions (December 1993, January 
1994, March 1995, December 1996), as well as pharyngitis 
(January 1994, September 1994, October 1995, May 1996, 
February 1997), tonsillitis (September 1994, June 1995), 
bronchitis (January 1996), and strep throat (July 1995).  
Treatment records specifically reflect that the 1993 x-rays 
of the Veteran's sinuses were normal, that he did not show 
symptoms of sinusitis in September 1995, and that he was 
evaluated as having normal sinuses and nose at the time of 
his June 1997 separation examination.  However, he was 
observed to have sinus pressure (and a productive cough) in 
January 1996 and was diagnosed with a sinus headache 
(lasting four (4) days) in September 1997.

Following his October 1997 separation, the record reflects 
that the Veteran was seen in the podiatry department of the 
Richmond VA Medical Center in November 1998 and reported 
that he was taking two prescription medications for 
congestion.  In December 2000, he received private treatment 
for a persistent cough that was diagnosed as bronchitis.  He 
presented for private treatment of a sore throat and 
headache in October 2001 and was diagnosed as having acute 
pharyngitis; in November 2001 he was observed to have strep 
throat.  A VA treatment note of October 2001 reflects a past 
medical history of allergic rhinitis and the Veteran 
received follow-up VA treatment for allergies in November 
2001.  In June 2002, VA treatment notes reveal that the 
Veteran's allergic rhinitis was "doing well," but he had a 
sore throat; the Veteran reported tender frontal sinuses in 
August 2002 and was diagnosed with rhinorrhea in December 
2002.  

A June 2003 VA treatment note states that the Veteran's 
allergic rhinitis was "doing well" and he had no complaints, 
but a June 2003 private treatment note shows that he was 
diagnosed with an upper respiratory infection, without sinus 
tenderness.  He received private medical treatment for 
complaints of sinus fullness in December 2003.  He was seen 
by a private physician three (3) times (and by VA one (1) 
time) in 2004 for symptoms of sore throat and cough; in 
March 2004 he was diagnosed as having sinusitis.  A May 2005 
VA treatment note reflects that the Veteran was treated for 
cold symptoms lasting two (2) weeks.  In January and 
February 2006 a private physician again diagnosed the 
Veteran with sinusitis, but in May 2006 he was seen for a 
sore throat and was noted not to have any sinus tenderness.  
In July and October 2006, a private physician diagnosed him 
as having an upper respiratory infection.  The Veteran was 
seen again for cough and congestion in January 2007.

Under VA's duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4) (2008); See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the [VA] to make a decision on the 
claim.").

As the record reflects that the Veteran has shown persistent 
or recurrent symptoms of a disability since service, and 
experience similar symptoms in service, a medical 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any records of 
additional VA or private medical 
treatment.  The Veteran must be provided 
with the necessary authorizations for the 
release of any private treatment records 
not currently on file.  The RO/AMC must 
then obtain these records and associate 
them with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2. After the above has been completed, 
the RO/AMC must schedule the Veteran 
for a VA examination at an appropriate 
facility to determine the etiology of 
any current sinus disorder.  The 
following considerations will govern 
the examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  The examiner is to be advised 
that the sole question is that of a 
medical nexus.  After conducting 
any necessary clinical studies and 
appropriate interviews with the 
Veteran, the examiner must address 
whether he has a chronic sinus, or 
other respiratory, disorder as the 
direct result of service or as the 
result of in-service aggravation, 
beyond the natural progression, of 
any pre-existing condition(s);

c.  Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should 
discuss any evidence of record 
which might bear on the etiology of 
any current sinus or respiratory 
disorder - this evidence should 
include, but is not limited to, any 
diagnosed allergies of record and 
the Veteran's notation on his self-
report of medical history at time 
of enlistment (August 1992) that he 
had a history of the common cold.

d. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim of 
entitlement to service connection for 
sinusitis. If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any 
sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



